DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO’535 (WO 2016/084535) in view of JP’403 (JP 2001-322403).
US 2017/0259515 is an English language equivalent to WO’535 and relied as an English language translation to WO’535. 

Regarding claim 1, WO’535 teaches a tire comprising a belt 28 (an annular tire structural member) formed by a resin-covered cord that is wound in a spiral shape (FIG. 2 and [0067]).
WO’535 is silent to a resin-covered cord including a protrusion formed on a side face and formed continuously along a length direction of the resin-covered cord and the resin having a parallelogram shaped cross section profile.
However, JP’403 teaches a tire comprising a belt formed by a strip having a protrusion formed on a side face (FIG. 11 and FIG. 12) for the benefits of high bond strength ([0001] and [0016]).  In FIG. 11 and FIG. 12, the strip has a parallelogram cross sectional shape with two side faces each having a protrusion.  See FIG. 12(2) and reference characters 74a and 74b or FIG. 11(2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the resin-covered cord of WO’535 with a protrusion formed on a side face and formed continuously along a length direction of the resin-covered cord and the resin having a parallelogram shaped cross section profile since the resin-covered cord of WO’535 wound in a spiral shape and has a parallelogram shaped cross section and JP’403 teaches a belt of a tire formed by a strip having a parallelogram cross sectional shape with two side faces each having a protrusion for the benefits of high bond strength. 
Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
On page 2 of the arguments, Applicant asserts “long molded products such as the rubber-coated cord of JP’403 and the resin-covered cord of the present disclosure are generally formed by continuous molding.”
In response, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
On page 2 of the arguments, Applicant argues “this molding method cannot achieve the dimensional accuracy that can be obtained by molding with a die”. 
This argument is moot-point because WO’535 teaches the profiles of the covering resin layer 34 and the bonding-resin layer 36 can be changed by changing the profiles of the extrusion ports (die) of an extruder ([0065]) and JP’403 discloses the rubber coated cord may be formed by supplying cords to an extruder and getting covered with a rubber material supplied from a cylinder and shaped with die 33. A suitable shape may be a substantially flat rectangular shape having ear rubber portions at both end edges of the rubber-coated cord (FIG. 7, [0019], [0043]-[0046]).  And, this argument is not commensurate in scope with the claims.  
On page 3 of the arguments, Applicant notes JP’403 eliminate gaps between cords caused by this variation in a cross-sectional shape, by exploiting the ease of deformation at room temperature which is characteristic of unvulcanized rubber whereas a thermoplastic resin cannot be deformed at room temperature. 
Applicant’s characterization of JP’403 regarding gaps caused by a variation is unsupported by JP’403.  JP’403 teaches a belt of a tire formed by a strip having a parallelogram cross sectional shape with two side faces each having a protrusion for the benefits of high bond strength.  Each protrusion of the strip increases the surface area (described as overlapping in JP’403) used for bonding and increasing surface area used for bonding improves bonding strength. 
With regards to Applicant’s argument that unvulcanized rubber is easily deformable at room temperature whereas thermoplastic resin cannot be deformed at room temperature, WO’535 teaches thermal welding for resin material ([0077], [0080]).  One of ordinary skill in the art would look towards WO’535 for guidance on handling resin.  JP’403 gives motivation of improved bond strength obtained by providing a protrusion on each side of a strip to increase the surface area used for bonding which is independent of the strip being rubber or resin.  Moreover, WO’535 and JP’403 both are in the same field of endeavor of a tire comprising a belt layer formed by strip winding. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 /KENDRA LY/ Primary Examiner, Art Unit 1749                                                                                                                                                                                                       09/10/2022